Case 1:20-cv-01425-PAB-KMT Document 74 Filed 11/02/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01425-PAB-KMT

  DAVID ADAM TEAGUE,

        Plaintiff,

  v.

  STATE OF COLORADO,
  DEPARTMENT OF CORRECTIONS,
  DENVER CITY JAIL, and
  ADULT PAROLE SUPERVISION DIVISION,

       Defendants.
  _____________________________________________________________________

         ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
  _____________________________________________________________________

        This matter is before the Court on the Recommendation of United States

  Magistrate Judge Kathleen M. Tafoya filed on October 8, 2020 [Docket No. 72]. The

  Recommendation states that objections to the Recommendation must be filed within

  fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C). The

  Recommendation was served on October 8, 2020.1 No party has objected to the

  Recommendation.

        In the absence of an objection, the district court may review a magistrate judge’s

  recommendation under any standard it deems appropriate. See Summers v. Utah, 927

  F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It



  1
    The Recommendation was mailed to plaintiff on October 8, 2020 at Denver County
  Jail, P.O. Box 1108, Denver, CO 80201-1108. The Recommendation has been
  returned as undeliverable from that address. Docket No. 73. This address represents
  the only known address for plaintiff.
Case 1:20-cv-01425-PAB-KMT Document 74 Filed 11/02/20 USDC Colorado Page 2 of 3




  does not appear that Congress intended to require district court review of a magistrate’s

  factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.”). In this matter, the Court has reviewed the Recommendation

  to satisfy itself that there is “no clear error on the face of the record.”2 Fed. R. Civ. P.

  72(b), Advisory Committee Notes. Based on this review, the Court has concluded that

  the Recommendation is a correct application of the facts and the law.3

         Further, since plaintiff’s release from detention on June 22, 2020, when his

  parole hold was lifted, Docket No. 72 at 5, mail sent to plaintiff has been returned as

  undeliverable. Pursuant to D.C.COLO.LCivR 5.2(c), plaintiff has a responsibility to

  update his address, which he has failed to do.

         Accordingly, it is

         ORDERED as follows:

         1. The Recommendation of United States Magistrate Judge Kathleen M. Tafoya

  [Docket No. 72] is ACCEPTED;

         2. Defendants Trani and Wyatt’s Motion to Dismiss [Docket No. 69] is

  GRANTED;

         3. City and County of Denver’s Motion to Dismiss Plaintiff’s Prisoner Complaint

  [Docket No. 70] is GRANTED;




  2
   This standard of review is something less than a “clearly erroneous or contrary to law”
  standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo review.
  Fed. R. Civ. P. 72(b).

  3
   Defendants State of Colorado and Department of Corrections have not moved for
  dismissal and are, therefore, still defendants to this case.
Case 1:20-cv-01425-PAB-KMT Document 74 Filed 11/02/20 USDC Colorado Page 3 of 3




         4. Plaintiff David Adam Teague’s claim seeking injunctive relief regarding his

  conditions of confinement [Docket No. 5 at 18] is DISMISSED WITHOUT PREJUDICE

  for lack of subject matter jurisdiction;

         5. Plaintiff’s claim seeking injunctive relief in the form of the termination of

  defendant Wyatt’s employment [Docket No. 5 at 18] is DISMISSED WITHOUT

  PREJUDICE for failure to state a claim upon which relief can be granted; and

         7. Plaintiff’s remaining pending motions are DENIED AS MOOT.



  DATED November 2, 2020.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge
